     Case 8:19-cv-01888-JVS-JDE Document 14 Filed 11/06/19 Page 1 of 3 Page ID #:114



 1 Philip H. Stillman, Esq. SBN# 152861
   STILLMAN & ASSOCIATES
 2 3015 North Bay Road, Suite B
   Miami Beach, Florida 33140
 3 Tel. and Fax: (888) 235-4279
   pstillman@stillmanassociates.com
 4
   Attorneys for defendant PRESIDENT HOTEL INVESTMENT, LLC
 5
 6                              UNITED STATES DISTRICT COURT FOR THE
 7                                 CENTRAL DISTRICT OF CALIFORNIA
 8                                                      Case No. 8:19-cv-01888-JVS-JDE
   JAMES RUTHERFORD, an               )
 9 individual,                        )
                                      )                 AMENDED NOTICE OF MOTION AND
10                          Plaintiff,)                 MOTION TO DISMISS COMPLAINT
   v.                                 )                 PURSUANT TO FED. R. CIV. P.
11                                    )                 12(B)(1) AND (6)
   PRESIDENT HOTEL INVESTMENT         )
12 LLC, a California limited liability)                 Date: December 9, 2019
   company; and DOES                  )                 Time: 1:30 p.m.
13 1-10, inclusive,,                  )                 Courtroom: 10C Santa Ana
                                      )
14                     Defendant.     )
   __________________________________ )                 Hon. James V. Selna
15
16                                                      Complaint filed: October 1, 2019
17
18
19
20
21
22
23
24
25
26
27
28

     Notice of Motion and Motion to Dismiss Complaint
     Case 8:19-cv-01888-JVS-JDE Document 14 Filed 11/06/19 Page 2 of 3 Page ID #:115



 1
 2 TO PLAINTIFF AND HIS ATTORNEYS OF RECORD:
 3            PLEASE TAKE NOTICE THAT on December 9, 2019, at 1:30 p.m. or as soon
 4 thereafter as the matter may be heard in the Courtroom 10C of the above-entitled court,
 5 located at Ronald Reagan Federal Building and U.S. Courthouse, 411 West 4th Street,
 6 Santa Ana, CA 92701-4516, PRESIDENT HOTEL INVESTMENT LLC (“Defendant”) will and
 7 hereby does move the Court for an Order dismissing the Complaint for lack of standing and
 8 failure to state a claim, pursuant to Fed. R. Civ. P. 12(b)(1) and (6).
 9           This motion is brought on the grounds that James Rutherford(“Plaintiff”) lacks
10 sufficient Article III standing to bring the claims asserted in the complaint and fails to
11 allege sufficient facts to support standing under the Unruh Act. Additionally, Plaintiff fails
12 to state a claim upon which relief can be granted.
13           Pursuant to Local Rule 7-3, the parties have met and conferred on the Motion on
14 October 30, 2019 but were unable to reach any resolution of the matters raised in the
15 Motion.
16           This motion is based on this Notice of Motion and Motion, the Memorandum of
17 Points and Authorities filed herewith, the Declaration of Philip H. Stillman, the pleadings
18 and papers on file herein, and upon such other matters as may be presented to the Court at
19 the time of the hearing, if any.
20                                          Respectfully Submitted,
21                                          STILLMAN & ASSOCIATES
22
23 Dated: November 5, 2019                  By:_____________________
                                                  Philip H. Stillman, Esq.
24                                          Attorneys for defendant PRESIDENT HOTEL
                                            INVESTMENT, LLC.
25
26
27
28

     Motion to Dismiss Complaint                   -1-
     Case 8:19-cv-01888-JVS-JDE Document 14 Filed 11/06/19 Page 3 of 3 Page ID #:116



 1                                      PROOF OF SERVICE
 2           I, the undersigned, certify under penalty of perjury that on November 6, 2019 or as
 3 soon as possible thereafter, copies of the foregoing AMENDED Motion to Dismiss was
 4 served electronically by the Court’s ECF notice to all persons/entities requesting special
 5 notice or otherwise entitled to the same.
 6                                           By: /s/ Philip H. Stillman
                                             Attorneys for PRESIDENT HOTEL INVESTMENT,
 7                                           LLC
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     Motion to Dismiss Complaint                   -1-
